     Case 2:19-cv-00266-KJM-KJN Document 38 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                   No. 2:19-cv-0266 KJM KJN P
12                         Plaintiff,
13             v.                                         ORDER
14    ANN MARIE SCHUBERT, et al.,
15                         Defendants.
16

17            Plaintiff has filed a motion for extension of time to file and serve objections to the

18   December 14, 2020 findings and recommendations. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20            1. Plaintiff’s motion for an extension of time (ECF No. 37) is granted; and

21            2. Plaintiff is granted thirty days from the date of this order in which to file and serve his

22   objections.

23   Dated: January 4, 2021

24

25

26
27   howe0266.36


28
